Name: Commission Regulation (EEC) No 3602/87 of 30 November 1987 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 87 Official Journal of the European Communities No L 339/59 COMMISSION REGULATION (EEC) No 3602/87 of 30 November 1987 amending Regulation (EEC) No 2321/86 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 1336/86 fixing compensation for the defi ­ nitive discontinuation of milk production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production ('), as last amended by Regulation (EEC) No 776/87 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2321 /86 (3), as last amended by Regulation (EEC) No 1119/87 (4), lays down final dates for the submission and the acceptance of requests for the discontinuation of milk production ; whereas certain Member States are experiencing adminis ­ trative difficulties in meeting the dates fixed ; whereas account should be taken of those difficulties and the said dates should be extended by some weeks ; Whereas the compensation for the discontinuation of milk production is paid to all producers concerned in a Member State either over seven years or, with national pre-financing, in one or two instalments ; whereas produ-' cers in the same Member State may be in different personal circumstances justifying the payment of the compensation to them either over seven years or in one or two instalments ; whereas Article 4 (2) of Regulation (EEC) No 2321 /86 should be amended accordingly ; Whereas under the second subparagraph of Article 4 ( 1 ) the first payment of the compensation may be made in advance under certain conditions ; whereas that possibility should be extended once it is established that the producer has actually and definitively discontinued milk production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2321 /86 is hereby amended as follows : 1 . In the second indent of the first subparagraph of Article 2 ( 1 ), '31 October 1987' is replaced by '31 December 1987'. 2. In Article 3 :  in paragraph 1 (b), *31 December 1987' is replaced by '31 January 1988',  in paragraph 3, the words 'if necessary, until 15 February 1987' are deleted. 3 . In Article 4 :  in the second subparagraph of paragraph 1 , the words 'before the beginning of this period' are replaced by the words 'before the end of this period',  paragraph 2 is replaced by the following : '2 . Without prejudice to the spreading of payment of the Community financing over eight years, as provided for in Article 2 ( 1 ) of Regula ­ tion (EEC) No 1336/86, Member States may, by way of derogation from the first and second subparagraphs of paragraph 1 , pay the compen ­ sation in one or two instalments to all or some of the producers concerned.' 4 . In the second indent of Article 6, '31 December 1987' is replaced by '31 January 1988'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 119, 8 . 5 . 1986, p. 21 . (2) OJ No L 78 , 20 . 3 . 1987, p. 8 . (3) OJ No L 202, 25 . 7 . 1986, p. 13 . (&lt;) OJ No L 109 , 24 . 4 . 1987, p. 9 .